t c memo united_states tax_court james b budish petitioner v commissioner of internal revenue respondent docket no 4243-12l filed date p a sculptor who works in cast bronze and sells his artwork through a wholly owned s_corporation filed a federal_income_tax return for on which he self-reported a tax due of dollar_figure that he failed to remit with his return r assessed the unpaid tax plus certain additions to tax and interest which totaled more than dollar_figure and thereafter issued a notice_of_intent_to_levy p requested and received a collection_due_process cdp hearing which resulted in his agreeing with the appeals officer on the terms of an installment_agreement for full payment of his assessed liability on the basis of her interpretation of relevant provisions of the internal_revenue_manual irm the appeals officer insisted upon the filing of a notice of lien as a condition of entering into the installment_agreement p argued that a notice of lien would destroy his sculpting business rendering him unable to satisfy the terms of the installment_agreement and he rejected the appeals officer's proposal appeals then issued a notice_of_determination sustaining the notice_of_levy and authorizing collection by levy of the assessed liability p filed a petition with this court pursuant to sec_6330 alleging that the appeals officer abused her discretion by misinterpreting the requirements of the irm and believing she had no choice but to require that a notice of lien be filed in conjunction with the installment_agreement held the appeals officer erroneously concluded that the irm required the filing of a notice of lien in the circumstances of this case held further as a result the appeals officer failed to properly balance the need for the efficient collection of p's liability with p's legitimate concern that collection action be no more intrusive than necessary as required by sec_6330 held further appeals' determination to sustain the notice_of_levy and proceed with collection by levy is rejected and the case will be remanded to appeals for a supplemental cdp hearing with directions to perform the balancing of factors required by sec_6330 before determining the appropriate collection action theodore h merriam kevin a planegger and olena ruth for petitioner michael t garrett sara j barkley and matthew a houtsma for respondent memorandum findings_of_fact and opinion halpern judge this case is before the court to review a determination by the internal revenue service's appeals_office appeals following a collection due process cdp hearing conducted pursuant to sec_6330 and c appeals determined that respondent may proceed to collect by levy petitioner's unpaid federal_income_tax we review appeals' determination pursuant to sec_6330 petitioner assigns error to appeals' determination on the ground that appeals abused its discretion in conditioning abandonment of the levy on both an installment_agreement which petitioner would accept and the filing of a notice of tax_lien or alternatively petitioner's posting of a bond which petitioner would not accept introduction findings_of_fact this case was submitted for decision without trial pursuant to rule the parties have stipulated certain facts and the authenticity of certain documents the facts stipulated are so found and the documents stipulated are accepted as authentic when he filed the petition petitioner resided in highland park illinois unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar petitioner's income-producing activities petitioner is a sculptor who works in cast bronze and sells his artwork through his wholly owned s_corporation jim budish sculptor ltd sculptor ltd for which he is a salaried employee over the years petitioner has relied on a particular arizona foundry metalphysic sculpture studio inc foundry to provide the material he uses in his sculptures and to do the actual casting typically the sculptures are commissioned by the buyers who pay for them before casting thus petitioner does not maintain an inventory from which he regularly sells his sculptures petitioner's tax reporting for petitioner filed his federal_income_tax return return late on date on that return he reported a tax_liability of dollar_figure and a withholding credit of dollar_figure he failed to remit the dollar_figure balance due with his return respondent's assessment and collection efforts on date respondent assessed the tax shown on the return along with accrued interest and with additions to tax for petitioner's failures to timely pay tax and to pay estimated income taxes respondent immediately notified petitioner of the balance due petitioner has not paid that balance on date respondent notified petitioner of his intent to collect by levy petitioner's unpaid liability then totaling dollar_figure and petitioner's right to a pre-levy cdp hearing the cdp hearing and related negotiations with appeals petitioner timely requested the hearing in the request petitioner in essence claimed that collection by levy was inappropriate since less intrusive methods of collection including an installment_agreement were available petitioner also requested an abatement of the sec_6651 addition_to_tax on the ground that 'reasonable cause' exists for the taxpayer's failure to pay his taxes timely petitioner's cdp hearing was conducted by an appeals settlement officer appeals officer petitioner was represented by his counsel initially garret m francis then theodore h merriam without distinction counsel the appeals officer met with counsel on date neither then nor thereafter did petitioner challenge his underlying tax_liability counsel asked for an installment_agreement to settle petitioner's liability and in connection with that request he advised the appeals officer that an ongoing custody dispute with the mother of petitioner's minor son had thus far cost petitioner over dollar_figure in legal fees and related costs and that petitioner was financially responsible for the care of his mother who required a full-time nurse counsel and the appeals officer reviewed the collection information that petitioner had furnished to appeals which showed that petitioner had personal assets consisting of dollar_figure in cash negative equity in his personal_residence an automobile worth dollar_figure and various personal assets worth dollar_figure it also showed monthly income of dollar_figure and monthly living_expenses of dollar_figure they discussed the possibility of an installment_agreement but the appeals officer wanted additional financial information and supporting documentation which counsel provided to her in mid-may one day after their meeting counsel called the appeals officer and offered that petitioner would enter into an installment_agreement obligating him to pay dollar_figure per month until his tax_liability was discharged but on the condition that respondent refrain from filing a notice of tax_lien the appeals officer responded that it was in the government's best interest to file a notice of lien because petitioner's tax_liability exceeded dollar_figure in mid-date by letter to the appeals officer counsel argued that a notice of lien would hamper rather than facilitate collection of petitioner's liability by effectively putting him out of business thereby terminating the flow of income necessary to honor the installment_agreement and ultimately to discharge petitioner's outstanding liability specifically counsel represented that should respondent file a notice of lien petitioner's longstanding business relationship with the foundry from which he normally received -50 discounts from market pieces would be drastically altered in that he would be required to immediately pay for all work previously produced and make up front payments for all future work in that connection counsel furnished a copy of a letter from the foundry's president to petitioner in which the former stated if f or any reason payments due us are suspended or delayed production of your work will cease for any further production to continue if this were to happen we would require any outstanding balances to be paid in full and also the full amount for any order that is placed with us these conditions will remain in place until such time as we feel comfortable that the situation has been resolved to our satisfaction counsel also represented that a notice of lien would cause the buyers of petitioner's sculptures to cease financing petitioner by paying on a commission basis ie up front for artwork they might never receive because of petitioner's financial difficulties or because the artwork may be encumbered by either the tax_lien or other debtors sic finally counsel represented that the lien notice would adversely affect petitioner's ability to pay the foundry using his american express credit card because of the detrimental effect on his credit rating notwithstanding counsel's argument against the filing of a notice of lien the appeals officer in date offered as a collection alternative to grant mr budish a dollar_figure installment_agreement but she conditioned that offer on the filing of a lien notice because of her insistence on the lien notice petitioner rejected her offer and by implication her earlier offer to accept a bond in lieu of the lien notice filing the appeals officer then closed out her case and recommended that appeals sustain the proposed levy notice and attachment on date appeals in the person of teresa cismowski appeals team manager issued to petitioner a notice_of_determination notice sustaining the proposed levy action while the notice contains only a summary explanation of appeals' reasons for sustaining the levy the notice_of_intent_to_levy was issued properly compliance is free to levy as they see fit ms cismowski attached to the notice the appeals officer's recommendation which apparently underlies appeals' determination in a section of the attachment entitled brief background the appeals officer notes that in response to petitioner's request that no notice of lien be filed in conjunction with the agreed-upon installment_agreement she advised petitioner's counsel that she was in agreement with the installment_agreement however the taxpayer's balance due is over dollar_figure and the nftl notice_of_federal_tax_lien would be filed to protect the government's interest in a section entitled discussion and analysis under the heading collection alternatives offered by taxpayer she concludes as follows the taxpayer requested an installment_agreement instead of levy action and also requested no nftl be filed irm requires a lien filing determination be made prior to granting an installment_agreement irm requires a n nftl be filed if an installment_agreement does not meet streamlined guaranteed or in- business_trust fund express criteria the taxpayer's installment_agreement request does not meet these criteria therefore the filing of the nftl would be required as a condition of the installment_agreement you have failed to show how withholding the lien filing would be in the best interest of the government and facilitate collection i advised the poa i could accept the installment_agreement but that the nftl would be filed as a condition of the installment_agreement the poa refused to enter into the installment_agreement and said he would take the matter to tax_court the appeals officer's explanation of her determination to enforce the levy concludes as follows the notice_of_intent_to_levy was issued properly you requested an installment_agreement instead of levy action but refused to agree to the filing of the nftl as such levy action although intrusive balances the need for efficient collection of the tax with your legitimate concern that collection action be no more intrusive then sic necessary compliance may levy as they see fit i levies and cdp opinion sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for taxes who fails to pay those taxes within days after notice_and_demand for payment is made sec_6331 requires that the secretary give at least days' written notice to the taxpayer of his intent to levy and sec_6330 requires the secretary to send the taxpayer written notice of his right to a hearing before appeals at least days before any levy begins if the taxpayer requests a hearing in response to a notice_of_levy he may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including challenges to the appropriateness of the levy and collection alternatives such as an installment_agreement or an offer-in-compromise sec_6330 he may also challenge the existence or amount of the underlying tax_liability if he did not receive a statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute the tax_liability see sec_6330 petitioner does not challenge herein the existence or amount of his underlying liability following the hearing the appeals officer conducting the hearing must determine whether the collection action is to proceed taking into account his verification of the secretary's compliance with the requirements of any applicable law or administrative procedure the issues raised by the taxpayer at the hearing and whether the collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 as stated we have jurisdiction to review such determinations see sec_6330 where the underlying tax_liability is properly at issue we review the determination de novo e g 114_tc_176 where as here the underlying tax_liability is not at issue we review the determination for abuse_of_discretion id pincite in reviewing for abuse_of_discretion we must uphold the appeals officer's determination unless it is arbitrary capricious or without sound basis in fact or law see murphy v petitioner does not assign error to appeals' refusal to abate the sec_6651 addition_to_tax and he has since reiterated that concession to the court therefore the sole issue before us is whether appeals abused its discretion by rejecting petitioner's proposal for an installment_agreement without the filing of a notice of lien and sustaining the proposed levy commissioner 125_tc_301 aff'd 469_f3d_27 1st cir 112_tc_19 ii parties' arguments a petitioner petitioner argues that the appeals officer erroneously determined that a notice of lien must be filed as a condition of petitioner's installment_agreement based solely upon the amount of unpaid tax and therefore she clearly abused her discretion by misinterpreting the law the accompanying treasury regulations and respondent's internal_revenue_manual petitioner argues that in so doing she violated the requirement in sec_6330 that she balance the need for the efficient collection action with the legitimate concern that any collection action be no more intrusive than necessary in addition petitioner argues that the reasoning and rationale of sec_6323 b - d which sets forth criteria pursuant to which the commissioner may withdraw a previously filed notice of lien one of which is the entering into of an installment_agreement under sec_6159 are applicable to demonstrate that a notice of lien is unnecessary in the circumstances of this case in support of his arguments petitioner points to the appeals officer's conclusion in her recommendation attached to the notice that irm requires a n nftl be filed if an installment_agreement does not meet streamlined guaranteed or in-business trust fund express criteria he concludes that she misinterpreted the tax law in demanding that the lien be filed as a prerequisite to formalizing the installment_payment agreement and he cites 508_fsupp2d_734 d minn in which the court found that an appeals officer abused his discretion in rejecting the taxpayer's offer of an installment_agreement and deciding to proceed with a levy solely on the ground that he was not currently meeting his employment_tax deposit obligations after finding that the appeals officer had based his determination on the mistaken belief that that fact precluded him from acting otherwise the court found that he had not engaged in the requisite balancing test to determine whether the taxpayer's payment plan satisfied the government's interest in the efficient collection_of_taxes and it ordered the case to be remanded to the irs for consideration of the taxpayer's installment_agreement proposal id pincite the referenced terms refer to types of installment agreements that may be processed quickly because they involve relatively modest unpaid assessments and circumstances in which it is likely that the government will receive payment in full under the proposed agreement see internal_revenue_manual irm pt date petitioner argues that like the appeals officer in lofgren trucking the appeals officer ignored the statutory mandate of sec_6330 to legitimately balance and weigh the interests of efficient governmental collection_of_taxes against the taxpayer's legitimate concern that collection action be no more intrusive than necessary in describing those concerns petitioner basically reiterates the arguments he made to the appeals officer ie that a notice of lien would alter his working relationship with the foundry which would cease production and demand up front full payment for all ongoing and future work should he delay or suspend payments to it and cause buyers of his work to be unwilling to prepay for it the combination of those two events rendering him unable to produce sculptures his only source_of_income petitioner also reiterates that the notice of lien filing will destroy his credit and therefore risk having american express curtail or eliminate his ability to use his american express credit card to pay the foundry for his materials and casting costs petitioner concludes that it is in respondent's interest not to file a notice of lien as that will enhance rather than effectively destroy his ability to discharge his delinquent tax_liability petitioner asks that we remand the case to appeals with instructions to enter into the installment_agreement proposed by petitioner without the filing of a notice of lien alternatively he asks that we remand for appeals' review and consideration of all petitioner's facts and circumstances to determine whether the lien filing is necessary b respondent respondent argues that he has discretionary authority under sec_6159 to enter into an installment_agreement and that sec_301 c iii b proced admin regs authorizes the filing of a notice of lien as a condition thereof the commissioner may require that t he agreement contain terms that protect the interests of the government he further argues that the court may not conduct an independent review of what would be an acceptable collection alternative nor may it substitute its judgment for that of the appeals_office when reviewing a collection alternative for an abuse_of_discretion citing murphy v commissioner t c pincite in respondent's view the administrative record demonstrates that the appeals officer's insistence on a notice of lien as a condition for entering into the installment_agreement was reasonable citing petitioner's nonpayment of his federal_income_tax liability other than a dollar_figure withholding credit and his sec_6159 authorizes the secretary to enter into an installment_agreement upon determining that the proposed agreement would facilitate full or partial collection of the taxpayer's liability continued ability to earn substantial income after which could have been used to pay that liability respondent also cites caselaw to the effect that damage to a taxpayer's credit rating or actual financial harm to him does not necessarily negate the commissioner's discretion to determine whether it is in the government's interest to file a notice of lien see eg kehoe v commissioner tcmemo_2013_63 at holding that the commissioner did not abuse his discretion in refusing to withdraw a notice of lien in conjunction with the execution of an installment_agreement where the taxpayers had a history of tax compliance and demonstrated they would be financially harmed by the lien moreover respondent challenges for lack of evidence beyond counsel's unsubstantiated statements petitioner's claim that a lien would affect either the demand for his sculptures or his business relationships eg with the foundry and he concludes that that lack of evidence supports the reasonableness of the appeals officer's determination that declining to file a notice of lien would not facilitate collection in this case citing petitioner's failure to pay any significant portion of his liability and the lack of evidence of harm to his ability to generate income from his business respondent also rejects petitioner's reliance on the principles of sec_6323 as mandating the nonfiling of a notice of lien in this case iii analysis a introduction we must decide whether as a condition of entering into an installment_agreement with petitioner the terms of which were agreed to the appeals officer abused her discretion by insisting on the filing of a notice of lien not at issue is petitioner's ability to immediately discharge his tax_liability in full the appeals officer's willingness to enter into an installment_agreement with petitioner demonstrates her agreement that the financial strains on petitioner presumably including his child_support_obligations legal fees and the costs related to his mother's care were sufficient to justify the discharge of his tax_liability over time at issue is whether the appeals officer by requiring that a notice of lien be filed as a condition of entering into the installment_agreement acted arbitrarily and capriciously b basis for the appeals officer's insistence on a notice of lien as noted supra in an attachment to the notice the appeals officer gave two specific reasons for insisting that a notice of lien be filed both of which were based on her interpretation of provisions of the internal_revenue_manual irm we have previously upheld the commissioner's determinations based in part on provisions of the irm see eg 123_tc_1 continued the first reason was that the balance due of over dollar_figure required that a notice of lien be filed in order to protect the government's interest presumably the appeals officer felt constrained to file a notice of lien by irm pt date which states that i n general a notice of lien should be filed under certain specified circumstances including circumstances in which the unpaid balance of assessment is dollar_figure or more or an installment_agreement does not meet streamlined guaranteed or in-business trust fund express criteria the appeals officer's second stated reason for insisting on a notice of lien filing was that irm requires a n nftl be filed if an installment_agreement does not meet streamlined guaranteed or in business_trust filed express criteria we agree with petitioner that in both cases the appeals officer misinterpreted and in fact overstated the directives set forth in the cited irm provisions in determining that the filing of a notice of lien was required in irm pt the term in general in describing the circumstances including the existence of large outstanding liabilities under which a notice of lien should be filed clearly indicates that there may be occasions in which it is continued aff'd 412_f3d_819 7th cir not necessary to file a notice of lien even where such circumstances exist as petitioner suggests the filing of a notice of lien might not be in the government's best interests in this case if as petitioner argues the lien would hamper rather than foster collection of his outstanding liability in arguing that this case presents one of those occasions in which a notice of lien would be counterproductive for respondent petitioner points to the nominal amount of his net assets as compared with that liability and also to the fact that a notice of lien filing would put him out of business thereby cutting off the only source of funds sufficient to discharge his liability and making it impossible for him to honor his commitment under the installment_agreement as discussed infra the record does not establish the appeals officer's basis for rejecting those arguments and opting to enforce the levy it is also clear that irm pt date lists circumstances under which an nftl filing determination must be made not circumstances under which a notice of lien must be filed thus pursuant to irm pt the appeals officer was required to make a lien filing determination which petitioner does not dispute but she was not required by that provision to determine that a notice of lien be filed we also note that irm pt date which the appeals officer does not discuss in her recommendation states in paragraph that a decision may be made to defer the filing of a n nftl when the revenue_officer can document a reasonable certainty that filing the nftl will hamper collection emphasis added thus contrary to the appeals officer's apparent belief to the contrary the irm does not require the filing of a notice of lien c the appeals officer's compliance with sec_6330 there are two statements in the appeals officer's recommendation that arguably indicate that she tried to balance the need for a notice of lien against petitioner's concern that such action be more intrusive than necessary as she was required to do under sec_6330 first is her statement that petitioner failed to show how withholding the lien filing would be in the best interest of the government and facilitate collection second is her final conclusion the notice_of_intent_to_levy was issued properly you requested an installment_agreement instead of levy action but refused to agree to the filing of the nftl as such levy action although intrusive balances the need for efficient collection of the tax with your legitimate concern that collection action be no more intrusive then sic necessary compliance may levy as they see fit there is no reason to assume that the quoted language does not apply to appeals officers as well as to revenue officers ie we assume that it applies to all irs personnel required to determine the need to file a notice of lien the appeals officer does not explain her basis for the first statement did she not believe petitioner's representation that absent the income from his sculpting business he had few assets to which a federal lien would attach ie did she believe that petitioner filed an erroneous form 433-a collection information statement for wage earners and self-employed individuals alternatively did she disbelieve petitioner's representation that a notice of lien would make it impossible for him to continue to generate sufficient income from his sculpting business to satisfy his obligations under the proposed installment_agreement whether or not as respondent argues petitioner failed to prove the truth of that representation there is no indication that the appeals officer actually weighed and after consideration rejected it as a basis for not filing a notice of lien as she was required to do by sec_6330 rather it appears that she felt constrained to require a notice of lien filing by virtue of what she erroneously considered the mandate of the irm and that the inclusion of her statement that petitioner failed to show that not filing of a notice of lien would be in the government's best interest and facilitate collection was in effect surplusage or boilerplate included merely for the sake of completeness the same may be said of the appeals officer's concluding statement after noting petitioner's refusal to agree to the filing of a notice of lien she states as such levy action although intrusive balances the need for efficient collection of the tax with your legitimate concern that collection action be no more intrusive then sic necessary as written the sentence is incomplete and without meaning ie as ie because such levy action although intrusive balances the need for efficient collection of the tax with petitioner's legitimate concern regarding unnecessary intrusiveness then what the what is missing from the sentence we assume the appeals officer meant to conclude the sentence by stating that levy action is warranted but again there is no analysis of what might have led her to conclude that levy action will balance the need for efficient collection of tax with petitioner's concern that it would be unnecessarily intrusive respondent cites lipson v commissioner tcmemo_2012_252 at for the principle that an appeals officer may reject an installment_agreement despite her mis interpretation of the irm setting aside the fact that this case unlike lipson involves the need to file a notice of lien in conjunction with an acceptable installment_agreement not the need to accept the installment_agreement itself in lieu of a levy the facts in lipson establish that there were many factors that the appeals officer did take into account which justified her decision to reject the proposed installment_agreement and sustain the levy id at that is not true in this case respondent also cites several cases in support of his argument that in the context of an executed or proposed installment_agreement even though the filing of a notice of lien could harm a taxpayer's credit rating or otherwise cause financial harm to the taxpayer that is not a reason to withdraw or forbear from filing it see eg kehoe v commissioner at berkery v commissioner tcmemo_2011_57 wl at crisan v commissioner tcmemo_2007_67 wl at in each of those cases however it is clear that the appeals officer duly considered the taxpayer's contentions and either found no evidence that the notice of lien would impair the taxpayer's ability to pay his or her tax obligations berkery and crisan or on balance reasonably determined that the lien was necessary to protect the government's interests kehoe in this case petitioner presented evidence of potential financial hardship which the appeals officer does not appear to have rejected as unsubstantiated but nonetheless did reject simply because she apparently felt she had no other choice under the irm with respect to petitioner's allegation that he possessed few assets to which a lien might attach respondent cites hughes v commissioner tcmemo_2011_ wl at for the proposition that a federal lien attaches to both a taxpayer's current and future assets but petitioner argues that the filing of a notice of lien would cut off his only source of potential future assets the income from the production and sale of his sculptures and it does not appear that the appeals officer considered the merits of petitioner's claim in deciding whether a notice of lien should be filed in short all of the foregoing authorities respondent cites involve appeals officers who considered the taxpayer's claims that a notice of lien was unwarranted or counterproductive and reasonably determined that the lien would not be unnecessarily intrusive and that it was necessary to protect the interests of the government in this case however we find that the appeals officer gave little if any consideration to petitioner's arguments and instead decided a notice of lien should be filed because of her mistaken belief that she lacked discretion to do otherwise under the irm therefore we find that the appeals officer did not balance the need for the efficient collection_of_taxes with petitioner's legitimate concern that the collection action ie the notice of lien be no more intrusive than necessary as required by sec_6330 by failing to perform that function she abused her discretion in sustaining the levy against petitioner's assets this case is unusual in that unlike the cases respondent cites in which the allegedly intrusive collection action was the filing of a notice of lien here continued d the need to remand the case to appeals we have in the past ordered a cdp case to be remanded for further consideration by appeals where we found that the appeals officer did not consider all the pertinent issues or facts during the initial hearing see eg eichler v commissioner t c __ __ slip op pincite date 141_tc_349 crosswhite v commissioner tcmemo_2014_179 at see also lofgren trucking serv inc f_supp 2d pincite cited by petitioner in which the court remanded the case for further consideration by the appeals officer where as we find here he failed to discuss balancing factors or furnish a relevant basis for his rejection of the taxpayer's proposal to satisfy an outstanding tax_liability this case appears to fall within the rationale of those cases and therefore it warrants remand to appeals on remand we anticipate that the appeals officer assigned the case will want to investigate facilitated by petitioner's furnishing supporting documentation or affidavits where necessary petitioner's representations that the mere filing of a notice of lien will cause the foundry to drastically and unfavorably alter its continued petitioner is alternatively threatened with two intrusive collection actions the filing of a notice of lien which because of its rejection by petitioner as an accompaniment to the proposed installment_agreement has given way to the appeals officer's sustaining the levy against petitioner's assets working relationship with him and cause his customers to do the same both resulting in a sharp decrease or stoppage of his income from the production and sale of sculptures thereby causing him to default on the proposed installment_agreement in that connection we agree with respondent that counsel in a letter to the appeals officer overstated the foundry's reaction to the possibility of a federal_tax_lien against petitioner's assets the foundry did not cite that possibility as the impetus for its proposed changes in its business relationship with petitioner rather it cited the actual suspension or delay of payments due it as the linchpin of those changes we also anticipate that the appeals officer will make a judgment as to the accuracy of petitioner's representations regarding the value of his assets and the amount of his cashflow that might be subject_to a federal lien in that connection petitioner might want to make further arguments or submissions concerning whether the foundry work in process and or the finished products are assets belonging to him to sculptor ltd or by virtue of their advance_payments to his customers presumably a notice of lien against petitioner's assets would not attach to the assets of either sculptor ltd or its petitioner's customers petitioner might also want to explain why his rejection of a bond in lieu of a notice of lien because of cost or otherwise is reasonable under the circumstances lastly we think it advisable that the appeals officer with the assistance of his or her counsel if needed consider the impact if any on his or her determination of sec_6323 which provides that a federal notice of lien shall not be valid against a purchaser of tangible_personal_property purchased at retail in the ordinary course of the seller's trade_or_business unless at the time of purchase the purchaser actually intends the purchase to or knows that it will hinder evade or defeat the collection of tax sec_301_6323_b_-1 proced admin regs defines retail_sale to mean a sale made in the ordinary course of the seller's trade_or_business of tangible_personal_property of which the seller is the owner that definition would appear to cover the sculptures sold on petitioner's behalf by sculptor ltd should it be determined that sec_6323 does apply herein its application would appear to weaken both parties' positions on the one hand the government's lien would not be valid as against a purchaser's interest in petitioner's sculptures which would mean assuming petitioner's representations with respect to his lack of other valuable assets are true that a lien would do little to protect the government's interests and therefore might not be necessary on the other hand the failure of the lien to have priority over a purchaser's interest in the sculptures would negate petitioner's argument that it would effectively put him out of business in any event it would be up to the appeals officer on remand to weigh the impact of sec_6323 on the need to file a notice of lien in conjunction with the installment_agreement iv conclusion we will remand this case to appeals for further consideration at a supplemental hearing in accordance with this opinion and for the issuance of a supplemental notice in reconsidering the matter appeals is of course free to sustain the levy or to offer any collection alternative in lieu of levy enforcement that it deems reasonable and that is within the dictates of sec_6330 that of course would include a collection alternative differing from the one discussed with petitioner after the initial cdp hearing as justified by any change_in_circumstances or other_relevant_factors see eichler v commissioner t c at __ slip op pincite an appropriate order will be issued our remand to appeals does not afford petitioner a second hearing in violation of sec_6330 but rather is a supplement to the initial hearing it provides the parties an opportunity to complete the initial hearing while preserving petitioner's right to receive judicial review of the supplemental or ultimate notice_of_determination see 134_tc_280 130_tc_79 nor is our remand herein tantamount to pressuring respondent and actively taking petitioners' side in the negotiations cf kuretski v commissioner tcmemo_2012_262 at aff'd 755_f3d_929 d c cir
